                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                            4:17CR3004

      vs.
                                                            ORDER
CAL MCCOY,

                  Defendant.


      Defendant’s motion to review detention, (Filing No. 619), is granted and :

Defendant is released subject to the following:

      1)    Defendant shall appear at a revocation hearing to commence before
            the Honorable John M. Gerrard, United States District Judge, in
            Courtroom 1, United States Courthouse, Lincoln, Nebraska,              at
            11:30 a.m. on July 23, 2021


      2)    Defendant shall comply with all terms and conditions of supervised
            release which were imposed at sentencing, and the following
            additional conditions:

            a.     Mr. McCoy refrain from using alcohol;
            b.     He shall successfully attend and pay for any mental health
                   treatment or counseling programs deemed advisable by his
                   supervising officer;
            c.     He must reside with his mother; and
            d.     He must have no contact, directly or indirectly, with the alleged
                   victim in the now dismissed charges in Douglas County,
                   Nebraska
3)   Defense counsel shall communicate with the Marshal to arrange for
     Defendant’s release to and transport by Defendant’s mother.


     Dated this 14th day of July, 2021.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
